NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER STROJNIK, Sr.,                            No. 21-16060

                Plaintiff-Appellant,            D.C. Nos.    2:20-cv-01532-DJH
                                                             2:20-cv-00343-DJH
 v.                                                          2:20-cv-01434-DJH

DRIFTWOOD HOSPITALITY
MANAGEMENT, LLC; UNITED HOTELS MEMORANDUM*
AND RESORTS, LLC; CGD TEMPE, LP;
NEW CRESCENT INVESTMENTS, LLC,
DBA Sheraton Crescent Phoenix; XENIA
HOTELS AND RESORTS, INC., a foreign
corporation; XHR PHOENIX PALMS, LLC,
DBA Royal Palms Hotel; XHR
SCOTTSDALE RANCH, LLC, DBA Hyatt
Regency Scottsdale Resort and Spa at Gainey
Ranch,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peter Strojnik, Sr. appeals pro se from the district court’s judgment

dismissing for lack of standing his consolidated actions alleging violations of the

Americans with Disabilities Act (“ADA”), the Private Securities Litigation Reform

Act, and state law. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal for lack of standing. D’Lil v. Best W. Encina

Lodge & Suites, 538 F.3d 1031, 1035 (9th Cir. 2008). We affirm.

      The district court properly dismissed Strojnik’s actions for lack of Article III

standing because Strojnik failed to allege that the ADA barriers he identified

affected him because of his disabilities. See Chapman v. Pier 1 Imports (U.S.),

Inc., 631 F.3d 939, 953 (9th Cir. 2011) (en banc) (an ADA plaintiff lacks standing

“if the barriers he seeks to enjoin do not pose a real and immediate threat to him

due to his particular disability”). We reject as meritless Strojnik’s contention that

his non-ADA claims were “completely independent” of his ADA claims and so

should not have been dismissed for lack of standing. However, a dismissal for lack

of subject matter jurisdiction should be without prejudice. See Kelly v. Fleetwood

Enters., Inc., 377 F.3d 1034, 1036 (9th Cir. 2004). We affirm the dismissal and

instruct the district court to amend the judgment to reflect that the dismissal of

Strojnik’s ADA and state law claims is without prejudice.

      The district court properly denied Strojnik’s motion to remand the actions to

state court because remand would have been futile. See D-Beam Ltd. P’ship v.


                                           2                                     21-16060
Roller Derby Skates, Inc., 366 F.3d 972, 974 n.2 (9th Cir. 2004) (setting forth

standard of review); Bell v. City of Kellogg, 922 F.2d 1418, 1424 (9th Cir. 1991)

(explaining remand is not required under 28 U.S.C. § 1447(c) when “remand to

state court would be futile”).

      The district court did not abuse its discretion in denying Strojnik leave to

amend because the record demonstrates evidence of bad faith on behalf of Strojnik.

See Sorosky v. Burroughs Corp., 826 F.2d 794, 804-05 (9th Cir. 1987) (setting

forth standard of review and identifying “bad faith” as a reason to deny leave to

amend).

      The district court did not abuse its discretion in denying Strojnik’s post-

judgment motion for relief because Strojnik failed to demonstrate any basis for

relief. See Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001)

(setting forth standard of review and discussing factors for granting a motion for

reconsideration under Rule 59(e)).

      The district court did not abuse its discretion in declaring Strojnik a

vexatious litigant and imposing pre-filing restrictions because the district court

gave Strojnik notice and an opportunity to oppose the pre-filing order, created an

adequate record for review, made substantive findings of frivolousness and

harassment, and tailored the order narrowly to prevent the abusive conduct. See

Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1056-58 (9th Cir. 2007)


                                          3                                     21-16060
(setting forth standard of review and factors a district court must consider before

imposing a pre-filing restriction on a vexatious litigant).

      We lack jurisdiction to review the post-judgment award of attorney’s fees

filed on June 28, 2021. See Culinary & Serv. Emps. Union, AFL-CIO Local 555 v.

Haw. Emp. Benefit Admin., Inc., 688 F.2d 1228, 1232 (9th Cir. 1982) (“Where no

notice of appeal from a post-judgment order awarding attorneys’ fees is filed, the

court of appeals lacks jurisdiction to review the order.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Strojnik’s motion to file a supplemental opening brief (Docket Entry No. 14)

is granted. The Clerk will file the brief received at Docket Entry No. 13.

      AFFIRMED with instructions to amend the judgment.




                                           4                                   21-16060